DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 March 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light source of claim 1 and the temperature sensor of claims 14-15 must be shown in the elected embodiment or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrasing which can be implied (“…is provided…”); and does not narratively and concisely describe the invention. Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 14 & 15 require a temperature sensor which is not discussed in the .
The specification is further objected to because of the following informalities: pages 33-45 include claim language which should be isolated to the claims themselves. The inclusion of such verbiage renders the specification not concise (per 112, 1st paragraph), and should be removed. Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 14 & 15 require a temperature sensor which is not disclosed in the specification.
Lastly, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 9 is objected to because of the following informalities: both instances of “cm2” should be corrected to --cm2-- (with superscript).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9, 12, & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the side edges of the shroud” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 should be dependent from claim 3, as best understood.
The term “about” in Claims 4-6 & 9 is a relative term which renders the claim indefinite.  The term is not defined by any claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There must be a clear defined range for “about”, such as 10% of the measurement or within mechanical tolerances, in order for the claims to be clear.
For Claim 12, the phrase “60%, 70%, 80%, 90% or more” renders the claim vague and indefinite, since “or more” is not defined in the specification. Further, it is unclear whether the phrase “or more” may be more than 100%. If so, this range is indefinite.
Claim 15 recites the limitation “the temperature sensor” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 should be dependent from claim 14 for clarity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sandford et al. (WO 2015164849), hereinafter referred to as “Sandford,” in view of Costello (WO 9524934).
For Claim 1, Sandford insect trapping device (the insect trap embodiment of Figs. 31-32), comprising: 
a base (1212) comprising an electric heating element (as disclosed in [0215], “Circuit board 1248 may also include one or more electrical elements (not shown), such as resistors (not shown) or resistance heating elements (not shown), or one or more heat exchanging elements (not shown) (e.g., elements using the Peltier effect and/or the Thomson effect to move heat to a specific region)…”) for heating the front surface of the electric heating element (due to the laws of nature, heat dissipates outward in all directions, including “forward”); 
a cartridge (1214) releaseably engaging the base [0214], the cartridge defining an opening for receiving a flying or crawling insect [0214] and a bottom window (1230, [0218]) through which the electric heating element heats when the cartridge engages the base (the heat would dissipate in the same direction as the light, Fig. 32), and the cartridge comprising an adhesive portion for trapping the insect (1240), the adhesive portion having a front face (facing outward of the device) and a rear face (facing inward to the device); and 

Sandford is silent to the electric heating element being within an upstanding shroud having a front surface; the cartridge comprising a bottom opening through which the shroud passes.
Costello teaches a heating unit as an upstanding shroud having a front surface (the heating unit 10 comprising front surface 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the electric heating element of Sandford with a vertically elongated heating unit as taught by Costello in the same place, and a cooperative opening in the bottom of the cartridge such that the shroud passes through the cartridge, in order to provide a more consistent temperature throughout the device, and not just immediately in the bottom of the device, which better mimics a living being.

For Claim 2, the above-modified reference teaches the insect trapping device according to claim 1. 

It would have been an obvious matter of design choice to one skilled in the art at the time the invention was effectively filed to construct the shroud with a concave cross-section, since applicant has not disclosed that this solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing a consistently heated surface. In re Dailey and Eilers, 149 USPQ 47 (1966).
For Claim 3, the above-modified reference teaches the insect trapping device according to claim 1, and the above-modified reference further teaches wherein side edges of the shroud are closer to the adhesive portion than a geometric center of the shroud is to the adhesive portion when the cartridge engages the base (due to the planar nature of the shroud of Costello extending along the same line as slot 1246, the edges would be nearer to the adhesive 1240, Fig. 31 of Sandford).
For Claim 4, the above-modified reference teaches the insect trapping device according to claim 1.
The above-modified reference is silent to wherein a gap between the side edges of the shroud and the adhesive portion is between about 0.5 mm and about 3 mm.
It would have been an obvious matter of design choice to make the different portions of the insect trap of whatever form or shape was desired or expedient, including by providing a gap measuring 0.5 mm to 3 mm between side edges of the adhesive portion and the shroud, in order to allow circulation of the heat within the device and avoid overheating of any component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

For Claim 5, the above-modified reference teaches the insect trapping device according to claim 1, and the above-modified reference further teaches wherein the gap between the geometric center of the shroud and the adhesive portion is between about 4 mm and about 12 mm (if it is assumed that the shroud, Costello is installed near and parallel to the center seam of the device formed at slot 1246, then the measurements found in [223], Sandford for depth may be halved in order to find approximately the measurement between the back wall and the shroud. As such, Sandford anticipates ~2.5 mm to ~25 mm, meeting the claimed range).
If Applicant disagrees, then it would have been an obvious matter of design choice to provide the gap between the geometric center of the shroud and the adhesive portion of between about 4 mm and about 12 mm, in order to promote circulation and avoid overheating of components, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

If Applicant disagrees, then it would have been an obvious matter of design choice to provide LEDs in the ranges of 0.5 mm and 10 mm in diameter, in order to provide a sufficient light source for attracting insects, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
For Claim 7, the above-modified reference teaches the insect trapping device according to claim 1, and the above-modified reference further teaches wherein the light source (1224, Sandford) is disposed between the front surface of the shroud (represented near the midline slot 1246, Sandford) and a rear face of the adhesive portion (1228, [0214], Sandford).
For Claim 8, the above-modified reference teaches the insect trapping device according to claim 1, and Sandford further teaches wherein the cartridge further comprises a downwardly depending tab that engages a slot in the base when the cartridge engages the base (note that cartridge is inserted into slot 1246).
The above-modified reference is silent to the tab engaging a switch.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the tab engaging with the slot of the above-modified reference with a docking switch as further taught by Sandford, in order to protect the user from attracting insects when the device is inoperable, and also to give the user feedback if the cartridge is not seated correctly.
For Claim 9, the above-modified reference teaches the insect trapping device according to claim 1.
The above-modified reference is silent to wherein the adhesive portion has a surface area from about 25 cm2 to about 150 cm2.
It would have been an obvious matter of design choice to provide the adhesive portion of the above-modified reference with a surface area of 25-150 cm2, in order to provide sufficient space for as many insects as possible, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
For Claim 10, the above-modified reference teaches the insect trapping device according to claim 1, and Sandford further discloses wherein the base further comprises prongs insertable into an electric socket for providing power to the base (1222).

For Claim 12, the above-modified reference teaches the insect trapping device according to claim 1.
The above-modified reference is silent to wherein a surface area of the front surface of the shroud is 50%, 60%, 70%, 80%, 90% or more of a surface area of the rear face of the adhesive portion.
It would have been an obvious matter of design choice to provide the shroud with a surface area of 50%, 60%, 70%, 80%, 90% or more of a surface area of the rear face of the adhesive portion, in order to provide sufficient heat within the device for attracting insects, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
For Claim 13, the above-modified reference teaches the insect trapping device according to claim 1.
The above-modified reference is silent to wherein the rear face of the adhesive portion is substantially planar.
It would have been an obvious matter of design choice to make the different portions of the adhesive portion of the above-modified reference of whatever form or shape was desired or expedient, including mostly planar, in order to provide a device which better fits against a wall or flat surface, and provides plenty of space for insects to be trapped. A change in form or shape is 
For Claims 14-15, the above-modified reference teaches the insect trapping device according to claim 1, and Sandford further discloses wherein the electric heating element comprises at least one resistor for heating the front surface of the shroud [0215] and wherein the base further comprises a temperature regulator for regulating a temperature induced by the electric heating element (“…the heat generated may increase and maintain the temperature of at least a portion of trap portion 1214 to between approximately 30 degrees C and 45 degrees C, and to preferably between approximately 33 degrees C and 42 degrees C, in order to mimic the skin and body temperatures of mammals,” [0215]).
The above-modified reference is silent to a temperature sensor for sensing the temperature disposed in the shroud for sensing a temperature associated with the shroud.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference by providing a temperature sensor within the shroud for detecting the temperature of the shroud, in order to better automate temperature control within the range discussed in [0215], Sandford, to better “…mimic the skin and body temperatures of mammals,” while also avoiding the overheating of components.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to Jaworski et al. (WO 0168154), Yaffe (US 2931880), Prater (US 20090100743), and Burrows et al. (US 20020139040) for disclosure to similar insect traps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643